692 N.W.2d 838 (2005)
DEITERING
v.
CHARTER TP. OF GRAND BLANC.
No. 125824.
Supreme Court of Michigan.
February 28, 2005.
SC: 125824. COA: 244158.
On order of the Court, the motion for reconsideration of this Court's order of October 28, 2004 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CAVANAGH and KELLY, JJ., would grant reconsideration, and on reconsideration, would grant leave to appeal.
WEAVER, J., would grant reconsideration, and on reconsideration, would grant leave to appeal because this Court should review the issue presented.